Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the last line of page 24 recites “closer” rather than –close--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 13-16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirakawa et al (US 9,879,868).
Regarding claim 1, Hirakawa discloses an air conditioner comprising:
a housing (1) that defines an air inlet (4) and air outlet (6) disposed vertically below the air inlet;
a heat exchanger (8) configured to exchange heat with air introduced into the housing through the air inlet (4);
a blowing fan (9) that is disposed inside the housing, that is disposed at an upper rear side of the air outlet (6), and that is configured to rotate about a rotational axis that extends in a 
a lower guide (12; although lead line in figure 1 shows portion of 12 at an upper section, the lower guide 12 is considered to be the lower extension thereof towards 6; hereinafter “12” will be recited for brevity) configured to guide, toward the air outlet, air discharged to a rear side of the blowing fan and a lower side of the blowing fan (9); and
an upper guide (11) that is disposed above the lower guide and that defines a discharge flow path with the lower guide, the discharge flow path extending from the blowing fan (9) to the air outlet (6),
wherein a cross sectional area of the discharge flow path increase towards the air outlet (shown in figure 1 distance between 11 and 12 increases towards 6), and
wherein the upper guide defines a curved surface that is disposed at a downstream end of the upper guide adjacent to the air outlet and that is convex towards the air outlet (although many convex surfaces are shown, take 11c as an example as shown in figure 3 or annotated upper guide-curved surface in annotated figure at claim 2).
Regarding claim 2, Hirakawa discloses the air conditioner of claim 1, wherein the lower guide comprises:
a lower guide-curved surface portion (at location of lead line 12 in figure 1) that defines a curved surface configured to guide, toward the air outlet, air discharged from the blowing fan (9) toward the rear side of the blowing fan or the lower side of the blowing fan; and
a lower guide-straight surface (section of 12 closer towards outlet 6 reduces curve and becomes straight) portion that defines a planar surface that extends from the lower guide-curved surface portion towards the air outlet (6), and
wherein the upper guide (11) comprises:
an upper guide-straight surface portion (see annotated figure below) that defines a planar surface at an upstream side of the discharge flow path, and
an upper guide-curved surface portion that extends from the upper guide-straight surface portion toward the air outlet and that defines the curved surface of the upper guide convex toward the air outlet


    PNG
    media_image1.png
    786
    1001
    media_image1.png
    Greyscale

Regarding claim 3, Hirakawa discloses the upper guide-straight surface portion defines a first inclination angle with respect to a horizontal line that extends in a front-back direction of the housing, and wherein the lower guide-straight surface portion defines a second inclination angle with respect to the horizontal line, the second inclination angle being greater that the first 
Regarding claim 4, Hirakawa discloses the upper guide-curved surface portion (identified in annotated figure above) has a first end that is adjacent to the air outlet (6) and that is disposed vertically above a virtual horizontal plane that extends in a front-back direction of the housing.
Regarding claim 5, Hirakawa discloses the upper guide-curved surface portion has a second end that is connected to the upper guide-straight surface portion and that is disposed vertically below the virtual horizontal plane (shown in annotated figure above portion of curved portion connecting to straight portion is below the first end). 
Regarding claim 6, Hirakawa discloses the upper guide (11) comprises a plurality of protrusions (14g being divided by 14e) that are disposed at an upstream side of the discharge flow path, that protrude from a surface of the upper guide toward the discharge flow path, and that are spaced apart from each other along a direction parallel to the rotational axis of the blowing fan (9).
Regarding claim 7, Hirakawa discloses the upper guide defines a plurality of grooves (14e) that extend along the discharge flow path that are recessed inward from the surface of the upper guide.
Regarding claim 8, Hirakawa discloses the plurality of grooves (14e) are disposed downstream of the plurality of protrusions (14g) along the discharge flow path. Regarding the leading curve of 14g as the protrusion and the groove the portion pointed to by lead line of 14e in figure 6 places said elements in flow order of discharge flow path.
Regarding claim 9. Hirakawa discloses a protrusion height of each of the plurality of protrusions with respect to the surface of the upper guide (height is considered from radius tip 
Regarding claim 10, Hirakawa discloses two grooves of the plurality of grooves are arranged between two adjacent protrusions among the plurality of protrusions. 14f may be regarded as dividing a recess into two recesses and therefor provides two recesses between two protrusions.
Regarding claim 13, Hirakawa discloses the upper guide (11) and the air outlet (6) are spaced apart from each other along the discharge flow path (element 5 marking the division therebetween), and
wherein the air conditioner further comprises an extension guide (5) that connects the downstream end of the upper guide (11) and an upstream end of the air outlet (6).
Regarding claim 14, Hirakawa discloses a horizontal vane (5) that extends in the left-right direction, that covers at least a portion of the air outlet (6), and is configured to control a direction of air discharged from the air outlet.
Regarding claim 15, Hirakawa discloses a vertical vane (15) that is connected to the upper guide (11), that extends from the upper guide toward the discharge flow path, and that is configured to control a direction of air in the discharge flow path.
Regarding claim 16, Hirakawa discloses the heat exchanger (8) is disposed vertically between the air inlet (4) and an upper portion of the blowing fan (9).
Regarding claim 18, .
Claim(s) 1, 6-7, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moteki et al (US 8,627,672).
Regarding claim 1, Moteki discloses an air conditioner comprising:
a housing (1) that defines an air inlet (11) and air outlet (13) disposed vertically below the air inlet;
a heat exchanger (2) configured to exchange heat with air introduced into the housing through the air inlet (11);
a blowing fan (4) that is disposed inside the housing, that is disposed at an upper rear side of the air outlet (13), and that is configured to rotate about a rotational axis that extends in a left-right direction of the housing to cause air introduced through the air inlet (11) to flow toward the air outlet (13);
a lower guide (13b) configured to guide, toward the air outlet, air discharged to a rear side of the blowing fan and a lower side of the blowing fan (4); and
an upper guide (13a) that is disposed above the lower guide and that defines a discharge flow path with the lower guide, the discharge flow path extending from the blowing fan (4) to the air outlet (13),
wherein a cross sectional area of the discharge flow path increase towards the air outlet (shown in figure 1 distance between 13a and 13b increases towards 13), and
wherein the upper guide defines a curved surface that is disposed at a downstream end of the upper guide adjacent to the air outlet and that is convex towards the air outlet (identified in annotated figure below).

    PNG
    media_image2.png
    916
    765
    media_image2.png
    Greyscale

Regarding claim 6, Moteki discloses the upper guide (13a) comprises a plurality of protrusions (85) that are disposed at an upstream side of the discharge flow path, that protrude 
Regarding claim 7, Moteki discloses the upper guide defines a plurality of grooves (identified in annotated figure below) that extend along the discharge flow path that are recessed inward from the surface of the upper guide.

    PNG
    media_image3.png
    861
    823
    media_image3.png
    Greyscale

Regarding claim 17, Moteki discloses each of the plurality of protrusions is spaced apart from an upstream end of the upper guide by a first distance (distance shown in at least figures 1 and 5), and
wherein there is a ration of the first distance with respect to a distance between the upstream end of the upper guide and the downstream end of the upper guide, but is silent concerning the range. It has been held that the optimization of a result-effective variable is obvious. In this instance it is understood that the positioning of 85 effects its ability to influence the direction of the discharge air. Therefor because the ratio is recognized as effecting the result of direction of the discharge air; the value of 0.09-0.15 is not a product of innovation but of ordinary skill and is obvious.
Regarding claim 18, Moteki discloses each of the plurality of grooves (identified in annotated figure above) extends from a start end facing an upstream end of the upper guide to a finish end facing the downstream end of the upper guide, and wherein each of the plurality of protrusions (85) is disposed between the start end and the upstream end of the upper guide (as shown in figure 1 a portion of 85 extends upstream of recess).
Regarding claim 19, Moteki discloses the start end of each of the plurality of grooves is spaced apart from the upstream end of the upper guide by a second distance (shown in figure 5 there is space between the upstream end of the guide and the beginning of the groove), and
wherein a ratio of the second distance with respect to a distance between the upstream end of the upper guide and the downstream end of the upper guide, but is silent concerning a range therefor. It has been held that the optimization of a result-effective variable is obvious. In this instance it is understood that the positioning of 85 effects its ability to influence the direction of the discharge air, the groove provides for mounting of 85 and therefor provides positioning thereof. Therefor because the ratio is recognized as effecting the result of direction 
Regarding claim 20, Moteki discloses the finish end of each of the plurality of grooves is spaced apart from the upstream end of the upper guide by a third distance (shown in figure 5 there is space between the upstream end of the guide and the finish end of the groove), and
wherein a ratio of the third distance with respect to a distance between the upstream end of the upper guide and the downstream end of the upper guide, but is silent concerning a range therefor. It has been held that the optimization of a result-effective variable is obvious. In this instance it is understood that the positioning of 85 effects its ability to influence the direction of the discharge air, the groove provides for mounting of 85 and therefor provides positioning thereof. Therefor because the ratio is recognized as effecting the result of direction of the discharge air; the value of 0.55-0.7 is not a product of innovation but of ordinary skill and is obvious.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa et al (US 9,879,868) in view of Shirota (US 2020/0018493).
Regarding claim 11, Hirakawa discloses the air conditioner of claim 7, but lacks the protrusions and grooves relationship to the upper guide straight surface as claimed. Shirota discloses a similar air conditioner having an upper guide-straight portion and an upper guide-curved portion (identified in annotated figure below), and a plurality of protrusions and grooves (identified in annotated figure below; further from figures 2 and 3 it is clear that a plurality of vertical vanes are present and therefor a plurality of mounting recesses/protrusions) disposed at the upper guide-straight surface portion. It would have been obvious to one of ordinary skill in the art to have provided Hirakawa with the mounting recesses for the vertical vanes as taught by Shirota in order to provide a secure mounting point for the vertical vanes.

    PNG
    media_image4.png
    872
    735
    media_image4.png
    Greyscale

Regarding claim 12, 
wherein a length of the plurality of grooves is greater than or equal to a half of a length of the upper guide-straight surface portion in the direction orthogonal to the rotational axis of the blowing fan (the recess length is shown to be longer than the identified upper guide-straight portion in the annotated figure above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ikeda et al (US 2017/0227240) – angle of discharge
Kim et al (US 2005/0223732) – protrusions for air discharge
Ohishi (US 8,956,107) – vertical mounting feature
Miyamoto et al (US 8,006,510) – protrusions and grooves at air discharge
Hirakawa et al (US 7,517,185) – grooves at air discharge
Thawani et al (US 10,415,601) – discharge guide geometry
Eguchi et al (US 9,011,092) - discharge guide protrusions
Stone et al (US 5,944,481) – discharge guide protrusions
Ichikawa et al (US 5,127,238) – discharge guide protrusions

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965.  The examiner can normally be reached on M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763